Mr. Justice Gordon
delivered the opinion of the court,
In the case of Lower Augusta v. Selinsgrove, 14 P. F. Smith 166, it was held, that under the Act of March 16th 1868, authorizing writs of error in poor cases, there can be no review of the judgment of the Quarter Sessions on the facts and merits of the case, but only of such decisions on points of law and evidence as may have been excepted to. This relieves us from an examination of all those assignments of error which are based on the findings by the court below of facts tending to establish the settlement which forms the subject of the present controversy. Nevertheless, we are free to say, after careful examination of those facts, that, in our opinion, the learned judge of the court below has arrived at ss correct conclusion. We may, indeed, concede that the question is a close one and not free from doubt, but on the whole, the evidence preponderates in favor of the judgment which he has reached. We turn then to the consideration of those exceptions to the admission of evidence and rulings upon points of law which it is our legitimate duty to consider. The exceptions to evidence are three: first, to the admission of the docket of William Meylert, a justice of the peace in the borough of Laporte. By this docket it appears that suit was brought by the trustees of the Methodist Parsonage against Henry Burnett, the husband and father of the paupers whose settlement is the subject of the present contention, for the *277rent due on a lease to him of that building. This suit, after the admission of a set-off of five dollars for repairs, resulted in a judgment against Burnett of seventeen dollars and fifty cents, upon which he afterwards paid ten dollars. That this was legitimate evidence of a lawful demand for and payment of rent to the amount above specified is too clear for argument, and if, in addition to this, it was used for some other and improper purpose, specific exception ought to have been taken thereto.
Second, to the admission of evidence to prove the declarations of Mrs. Burnett at or about the time of the issuing of the order of relief. But as an attempt was made to impeach this order on the ground of fraud, the allegation being that it was procured at a time when Burnett’s family needed no relief, and for the purpose of preventing a settlement in Hillsgrove township, her declarations were certainly pertinent as affording some evidence of the condition of herself and her children. According to the testimony of Esquire Biddle, the order was procured at her own instance and upon her own representations of the necessities of herself and family, hence, her declarations at and about that time were part and parcel of the transaction, and as such, admissible for the purpose of showing that the officers acted in good faith in issuing the order and affording relief. Nor must it be forgotten that a ease like the one in hand is not for the jury but for the court, and that the rules governing the admission of evidence do not apply with the same strictness to the latter as to the former. Where evidence is addressed to the court alone, it is not necessary that its admissibility should be determined at the time of its offer, but its final reception or rejection must depend on its relevancy or irrelevancy as it appears in connection with the whole case. When offered it may be irrelevant, but it may afterwards become relevant; it may be valueless or impertinent in chief, but may be found to be both valuable and pertinent as rebutting. It may be objectionable as proof of the main subject of controversy, but may be unobjectionable as the test of the credibility of a witness; all this, however, must be determined by the court on a view of the whole case and not upon a partial presentation of it. Such then being the proper standpoint from which to view the rulings in the case under consideration, an examination of the whole testimony, as we have it now before us, makes it evident that Mrs. Burnett’s declarations might have been used to impeach her testimony for the defence, if for no other purpose.
Third. Exception has been taken to the admission of the evidence delivered by Edward Day. But we think this was admissible for the purpose of proving that, whilst there had been a leasing by Burnett in Plunkett’s Creek township, there had been no payment of rent. Day says that he let him have a house on the back part of his own place ; that in consideration thereof he was to perform certain services, and as there were no windows in the house, he was to get windows and put them in. Now, surely, it was proper for him to *278inform the court whether or not these conditions were performed; to state that the windows, though obtained and put in to the house, were taken away when Burnett left; that he did not look after and protect the property as he had agreed to do, but on the contrary, cut down the timber and destroyed the fence. Under the poor laws a settlement cannot be acquired by leasing alone, there must also be the payment of rent, but this rent need not be paid in money; it may be paid in the equivalent of money, labor or other services. Had Burnett complied with his contract and thus paid his rent, doubtless he would have acquired a settlement in Plunkett’s Creek township, hence, the pertinency of the proof that he did not comply with that contract, and, as a consequence, did not gain a settlement in that poor district. It is true, Burnett himself tells a very different story, but this does not render Day’s testimony incompetent ; it only raises a question of credibility which it is not our province to settle. Finally, exception is taken to the finding of the court that, as a matter of law, the order of relief was conclusive of the fact that the persons named therein were the proper subjects of an order of removal, though this last-named order was not made until nine months after the first was issued. But, undoubtedly, such an order was evidence, and that conclusive, that the persons therein named were paupers, and for the time being chargeable upon the township of Hillsgrove, and thus being paupers, they were, of course, the subjects of an order of removal: Cumberland v. Jefferson, 1 Casey 426. What possible effect the interval of nine months, between the dates of the two orders, can have upon the question involved in this case, has not been made clear to us. If, at the time of the removal, the persons constituting the family of Burnett had ceased to be paupers, the order of removal would be inoperative, but if they continued to be a charge, the relief order would be as effective as proof of the inception of that charge as it was on the day of its issue. For this order is after all but the statutory method of indicating the person or persons who are entitled to the public support: the warrant to the overseers for putting the name or names of such person or persons on the poor books. But when in this manner they become the subjects of public relief, they so continue until such relief is no longer necessary. It follows that the order for relief is conclusive only of the fact that at the time of its issue the persons therein named were entitled to maintenance as paupers, but it is only prima facie evidence of the continuing necessity for relief. If, therefore, theBurnetts were not paupers at the time of the issuing of the order of removal, the defendant might have proved that fact and so relieved itself of responsibility, but it is obvious that the time intervening between the order for relief and the order for removal has nothing to do with the question of settlement, the only .one involved in this case.
The judgment of the court below is affirmed.